 

EXHIBIT 10.6

 

Our Ref :  APP/Vitaxel/0315/0013

 

Date : 24th March 2015

 

PRIVATE &

CONFIDENTIAL

Mr Lee Wei Boon

35, Lorong Kelisa Emas 4

Taman Kelisa Emas

13700 Seberang Jaya

Pulau Pinang

 

Dear Mr Lee,

 

LETTER OF APPOINTMENT: FINANCE MANAGER

 

We are pleased to offer you the above mentioned position with the Company under
the following terms and conditions of employment:-

 

  1. Position  : Finance Manager             2. Commencing Salary : RM8,000.00
PER MONTH             3. Commencement Date : 5th May 2015

  

    Mondays to Fridays: 8:30am to 5:30pm (subject to change)           However,
you are expected to and agree to work beyond the said working hours or at odd
hours and even on Saturdays to ensure projects are completed on time.         4.
Medical Benefits     You are entitled to free medical benefits from our
appointed Company doctors or any recognized Registered Medical Practitioner for
normal sickness and not for any specialist treatment or hospitalization.        
5. Probationary Period     The probationary period of the Company shall be six
(6) months and the Company reserves the right to extend the probationary period
at its sole discretion. During or at the end of the period of probation or any
extension thereof, employment may be terminated at any time by either party
giving to the other party one (1) month notice without assigning any reasons
whatsoever. Confirmation shall depend upon satisfactory review of your
performance, conduct and aptitude during the probation period.

  

 

 

  

Our Ref : APP/Vitaxel/0315/0013 Page : 2

 

  6. Termination of Service After Confirmation     Each party to this agreement
may at any time give to the opposite party a written notice of intention of
termination.

 

  The length of such notice, which is the same for each party, shall be as
follows:-   (i) Three-Month Notice or three (3) month salary in lieu of notice

 

  7. Confidentiality     It is understood and accepted that you will at no
circumstances divulge or make public, in any way, any of the company’s
confidential matters. This clause shall continue to apply after the termination
of your service.         8. Duties and Job Functions     You will be required to
carry out such duties and job functions as may be instructed from time to time
by the Company and you are subject to transfer from one associate or subsidiary
company to another at the sole discretion of the Company

 

  9. Other Terms and Conditions

  (i) You are liable as and when required, to be transferred from your original
work office/site to other branches of the Company in Malaysia.   (ii) You are
required at all times faithfully and diligently perform such duties and accept
such responsibilities as may from time to time assigned to you by the management
of the Company and at all times endeavor to your utmost ability to promote and
advance the interest of the Company.     (iii) You are required to obey and
comply with all instructions and directions given to you by your superior and
faithfully observe all the rules, regulations, procedures, practices, systems
and policies of the Company, whether expressly or implied, for the time being in
force by the Company in all respects.   (iv) You agree that your salary will be
made by cheque / bank.   (v) You will be required to observe and adhere to the
other terms and conditions of employment as prescribed in the HWGB Employee
Handbook that these terms and conditions may be varied from time to time by the
Management.   (vi) Your retirement age is 60 and this is in compliance with
Section 4 of the Minimum Retirement Age Act 2012 (Act 753). Any extension of
employment after the retiring age is at the sole discretion of the Company.

 

  10. General

  It is an expressed condition of your employment with the Company that you
engage yourself exclusively in the Company’s business and do not undertake any
other terms of employment or business activities which in anyway may conflict
with the Company’s business or interest.

  

 

 

 

Our Ref : APP/Vitaxel/0315/0013 Page : 3

 

If the above terms and conditions are acceptable to you, kindly confirm your
acceptance of the employment by signing and returning the duplicate copy of this
letter where indicated together with;

 

(a)One (1) copy of your recent passport sized photograph

(b)Copies of your certificate/diplomas

(c)Copies of testimonies (if any), and

(d)A photocopy of your identity card

 

We would like to take this opportunity to welcome you as a member of the Company
and trust that you will treat this engagement as a chance to grow with the
Company.

 

Yours faithfully,

VITAXEL SDN BHD

 

/s/ Datuk William Teo

DATUK WILLIAM TEO

Group Chairman

 



 

 



I hereby accept the offer of employment upon the terms and conditions as stated
above.

 

Signature : /s/ Lee Wei Boon NRIC No. :           Name : Lee Wei Boon E.P.F. No
:           Socso No. :   Income Tax :

 

 

